Citation Nr: 1430810	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the right foot, to include as secondary to service-connected back and knee disabilities. 

2.  Entitlement to service connection for foot calluses, to include as secondary to service-connected back and knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1992 to January 1993 and from January 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This case was remanded in February 2012 and has been returned for review by the Board.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for arthritis of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record indicates that it is more likely than not that foot calluses are related to military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for foot calluses have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A VA examiner in June 2012 supplied an opinion that the Veteran's callosities were related to her pes planus but he also appears to indicate that her callosities (due to friction and irritation) had their onset in service.  The Board has considered the medical and lay evidence of record.  In light of in-service duties, in-service treatment, continuing symptoms, and VA medical opinion of calluses onset in military service, the Board finds that the diagnosed foot calluses are etiologically related to military service.  Therefore, entitlement to service connection for this disability is in order.  

This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  


ORDER

Service connection for foot calluses is granted. 


REMAND

In February 2012, the case was remanded for additional VA medical commentary, regarding whether it is at least as likely as not that right foot arthritis was related to service or was otherwise aggravated by the Veteran's service-connected disabilities.  

In the June 2012 medical examination report and a September 2012 addendum, the VA physician found that the Veteran's service connected disabilities were not etiological factors in the development of right foot arthritis.  However, he did not also consider whether the right foot arthritis was or has been aggravated by the service-connected disabilities (low back, knees, and callosities).  The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition.  In other words, the examiner should comment on whether the service connected disabilities aggravates (meaning chronically worsens) the right foot arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims files to the VA physician that performed the June 2012 evaluation of the Veteran and ask that he submit an additional addendum statement indicating the likelihood that the Veteran's service-connected disabilities have aggravated, meaning chronically worsened) her right foot arthritis.

If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
VITO CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


